Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts  
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20, 24 & 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (U.S. 5,414,343) in view of Barton et al. (U.S. 5,343,461).

Regarding claim 11, Flaherty et al. disclose a method for testing cable continuity comprising: 
transmitting via by a processor (via Microprocessor) within a center control unit 10 (see column 6, lines 25-40, wherein the central control unit 10 can connect to the cabling automatically when the cabling is disengaged from the server or main processing unit); 
a wire-specific voltage pulse generation main test unit to generate: a first voltage pulse to selectively enter a first wire of a first end of the cable under test, travel through the wire-configurable directional connector attached to the second end (see Fig. 1, wherein wire path are bar 16 is provided for providing current paths between certain pins of port 14; shorting bar 16 couples pins 1 and 4; 2 and 5; 3, 6 and 9; and 7 and 10.  The shorting bar is constructed such that upon installation of a terminal apparatus such as by insertion of the plug of a drop cable/wire leading to a terminal device, into the receptacle of port 14, shorting bar 16 disengages from port 14), and selectively leave at least one of a second wire/cable and a third wire/cable at the first end of the cables under test 11 (via device under test); an output and input modules operatively connected to the processor 17 (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test) and a second voltage pulse to selectively enter the second wire at the first end of the cable under test, travel through the wire-configurable directional connector 30 attached to the second end, and selectively leave the third wire (a signal generating unit of a cable tester to the wires at another end of the cable; see at least col.3 ln.53-55, col.4 In.22-25, col.6 In.25-43, where wires are ‘switchably’ coupled with a central control unit/test voltage, the wires at the other end of 11 having been coupled to the control unit [central control unit, switches, and patch panel] is shown in figure 1, and provides for selecting wire d to drive voltage ‘1’ on channel B, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D, while also providing for selecting wire c to drive voltage ‘1’ on channel A, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D).  Flaherty also discloses wherein the wire-configurable directional connector 30 further comprises: a connection site configured to receive the plurality of wires (via network cables) from the second end of a cable under test (a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test- and is as outlined above in claim 36); operatively connecting a plurality of connection wires to the received plurality of wires from the connection site (shorting wires at the end of the cable; disengage  shorting bar 16 provides for operably coupling/decoupling the wires at the remote end of 11, col.7 In.21 -33, where when coupled, wires at the remote end of 11 are respectively shorted).
Flaherty et al. is not understood to disclose that the memory within the microprocessor is for storing a pre-determined pattern of at least one returning voltage pulse specific to the cable under test. 
In related art, US 5,343,461to Barton et al. discloses that a memory 140 within the diagnostic interface or processor 200 or 160 is for storing a pre-determined pattern of at least one returning voltage pulse specific to the cable under test  (see Fig. 10, col. 36, lines 3-26 & claim 1). 
It therefore would have been obvious to one of ordinary skill to modify Flaherty et al. such that Flaherty’s processor includes a memory.  In this way, in the manner disclosed by Barton et al., better control and facilitate the performance of communications and computations related to OTDR and design data wire testing as desired.

    PNG
    media_image1.png
    494
    933
    media_image1.png
    Greyscale

As to claim 12, Flaherty et al. disclose  wherein the processor 17 is configured to compare the first and second voltage pulses with the pre-determined pattern of at the least one returning voltage pulse stored in memory to determine the state of the first, second, and third wires (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test and col.3 ln.53-55, col.4 In.22-25, col.6 In.25-43, where wires are ‘switchably’ coupled with a central control unit/test voltage, the wires at the other end of 11 having been coupled to the control unit [central control unit, switches, and patch panel] is shown in figure 1, and provides for selecting wire d to drive voltage ‘1’ on channel B, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D, while also providing for selecting wire c to drive voltage ‘1’ on channel A, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D ).

As to claim 13, Flaherty et al. disclose wherein the state of the first, second, and third wires includes at least one of cable shield integrity 46, open circuits, short circuits, and shorted to shield (see col. 7 ln. 40-66 & claim 2, wherein open circuits along the cable conductors, shorts between cable conductors, or conductors which are shorted to a ground.  At least one port couples a terminal device to the central unit in the normal operating mode.  The port typically terminates at a connector such as a wall outlet or the like, with a receptacle having a plurality of contacts).

As to claim 14, Flaherty et al. disclose wherein the apparatus is connected to a faceplate via wall plate and is enclosed within a protective box (see col. 7, lines. 21-33).

As to claims 15-17, Flaherty et al. disclose  wherein the faceplate via wall plate comprises an operator interface via interface plug (see col. 7, ln. 57-65) adapted to be a touch screen display to control the apparatus and display test results including cable/wire under test (see col. 4, ln. 60-65).

As to claim 18, Flaherty et al. disclose manually testing the first and second wires among the plurality of wires (see col. 4, ln. 60-65, claims 1 & 9) (see col. 7, ln. 57-65).

As to claim 19, Flaherty et al. disclose wherein the faceplate via wall plate comprises an operator interface via interface plug (see col. 7, ln. 57-65) is adapted to automatically test the selected first wire among the plurality of cable/wire under test (see col. 4, ln. 60-65, claims 1 & 9).

As to claim 20, Flaherty et al. disclose  wherein the faceplate via wall plate (see col. 7, ln. 57-65) further comprises at least one button via plug adapted to interface with the operator interface (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test)  for manually applying the first and second voltage pulses to the selected first and second wires among the plurality of wires of the cable under test (see col. 4, ln. 60-65).

Regarding claim 24, Flaherty et al. disclose a system for testing cable continuity comprising: a cable under test 11, a wire-configurable directional connector 30 (see Fig. 3, wherein Connector 30 is preferably an ADC RJ2000-180.  As shown in FIG. 3A, connector 30 has connector body 32.  Connector body 32 has socket 34 for insertion of a plug carrying signal lines from the main operational unit or server); a voltage pulse generation main test unit 10 comprising a processor 10 (via Microprocessor within a center control unit 10, see column 6, lines 25-40, wherein the central control unit 10 can connect to the cabling automatically when the cabling is disengaged from the server or main processing unit); a wire-specific voltage pulse generation main test unit to generate: a first voltage pulse to selectively enter a first wire of a first end of the cable under test, travel through the wire-configurable directional connector attached to the second end (see Fig. 1, wherein wire path are bar 16 is provided for providing current paths between certain pins of port 14; shorting bar 16 couples pins 1 and 4; 2 and 5; 3, 6 and 9; and 7 and 10.  The shorting bar is constructed such that upon installation of a terminal apparatus such as by insertion of the plug of a drop cable/wire leading to a terminal device, into the receptacle of port 14, shorting bar 16 disengages from port 14), and selectively leave at least one of a second wire/cable and a third wire/cable at the first end of the cables under test 11 (via device under test); an output and input modules operatively connected to the processor 17 (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test) and a second voltage pulse to selectively enter the second wire at the first end of the cable under test, travel through the wire-configurable directional connector 30 attached to the second end, and selectively leave the third wire (a signal generating unit of a cable tester to the wires at another end of the cable; see at least col.3 ln.53-55, col.4 In.22-25, col.6 In.25-43, where wires are ‘switchably’ coupled with a central control unit/test voltage, the wires at the other end of 11 having been coupled to the control unit [central control unit, switches, and patch panel] is shown in figure 1, and provides for selecting wire d to drive voltage ‘1’ on channel B, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D, while also providing for selecting wire c to drive voltage ‘1’ on channel A, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D).  Flaherty also discloses wherein the wire-configurable directional connector 30 further comprises: a connection site configured to receive the plurality of wires (via network cables) from the second end of a cable under test (a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test- and is as outlined above in claim 36); operatively connecting a plurality of connection wires to the received plurality of wires from the connection site (shorting wires at the end of the cable; disengage  shorting bar 16 provides for operably coupling/decoupling the wires at the remote end of 11, col.7 In.21 -33, where when coupled, wires at the remote end of 11 are respectively shorted).
Flaherty et al. is not understood to disclose that the memory within the microprocessor is for storing a pre-determined pattern of at least one returning voltage pulse specific to the cable under test. 
140 memory locations within the diagnostic interface or processor 200 or 160 is for storing a pre-determined pattern of at least one returning voltage pulse specific to the cable under test  (see Fig. 10, col. 36, lines 3-26 & claim 1).  It therefore would have been obvious to one of ordinary skill to modify Flaherty et al. such that Flaherty’s processor including the memory.  In this way, in the manner disclosed by Barton et al., better control and facilitate the performance of communications and computations related to OTDR and design data wire testing as desired.

As to claim 27, Flaherty et al. disclose wherein the processor 17 is configured to compare the first and second voltage pulses with the pre-determined pattern of at the least one returning voltage pulse stored in memory to determine the state of the first, second, and third wires (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test and col.3 ln.53-55, col.4 In.22-25, col.6 In.25-43, where wires are ‘switchably’ coupled with a central control unit/test voltage, the wires at the other end of 11 having been coupled to the control unit [central control unit, switches, and patch panel] is shown in figure 1, and provides for selecting wire d to drive voltage ‘1’ on channel B, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D, while also providing for selecting wire c to drive voltage ‘1’ on channel A, where the voltage signal returns from the remote/connector end via wire f to receive voltage ‘1’ on channel D ).

As to claim 28, Flaherty et al. disclose wherein the state of the first, second, and third wires includes at least one of cable shield integrity 46, open circuits, short circuits, and shorted to shield (see col. 7 ln. 40-66 & claim 2, wherein open circuits along the cable conductors, shorts between cable conductors, or conductors which are shorted to a ground.  At least one port couples a terminal device to the central unit in the normal operating mode.  The port typically terminates at a connector such as a wall outlet or the like, with a receptacle having a plurality of contacts).

As to claim 29, Flaherty et al. disclose wherein the apparatus is connected to a faceplate via wall plate and is enclosed within a protective box (see col. 7, ln. 21-33).

As to claims 30-32, Flaherty et al. disclose  wherein the faceplate via wall plate comprises an operator interface via interface plug (see col. 7, ln. 57-65) adapted to be a touch screen display to control the apparatus and display test results including cable/wire under test (see col. 4, ln. 60-65).

As to claim 33, Flaherty et al. disclose  the processor 10 further comprise an operator interface via interface plug (see col. 7, ln. 57-65) adapted to manually test the selected first wire among the plurality of wires of the cable under test (see col. 4, ln. 60-65, claims 1 & 9).
As to claim 34, Flaherty et al. disclose  the processor 10 further comprises an operator interface via interface plug (see col. 7, ln. 57-65) adapted to automatically test all of the plurality of cable/wire under test (see col. 4, ln. 60-65, claims 1 & 9).

As to claim 35, Flaherty et al. disclose wherein the faceplate via wall plate (see col. 7, ln. 57-65) further comprises at least one button via plug adapted to interface with the operator interface (see col. 8, ln. 1-55, a wire-configurable directional connector to receive a plurality of wires from a second end of a cable under test)  for manually applying the first and second voltage pulses to the selected first and second wires among the plurality of wires of the cable under test (see col. 4, ln. 60-65).
Allowable Subject Matter
Claims 21-23 are allowed.
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21 & 25, In the previous Office Action to the parent application 15/567,303, which were allowed on 06/10/2020, wherein the allowed limitations of claim 1 of parent application 15/567,303 which now also disclose in claims 21 & 25 of the instant application.  The limitations of previously allowed were “at least a first diode configured to connect a selected first wire among the plurality of wires with a second wire among the plurality of wires of the cable under test; and at least a second diode configured to connect the second wire among the plurality of wires of the cable under test with a third wire among the plurality of wires of the cable under test, wherein the first and second diodes facilitate transmittal of a first and second voltage pulse from the selected first wire to the second wire and from the selected second wire to the third wire at the second end of the cable under test.”  

In terms of claim 25, the prior art of record does not teach alone or in combination of “wherein the wire-configurable directional connector further comprises: a connection site configured to receive the plurality of wires of the cable under test at the second end of the cable under test; a plurality of connection wires configured to receive the plurality of wires from the connection site; at least a first diode configured to connect the selected first wire among the plurality of wires with the second wire among the plurality of wires of the cable under test; and at least a second diode configured to connect the second wire among the plurality of wires of the cable under test with the third wire among the plurality of wires of the cable under test, wherein the first and second diodes facilitate transmittal of the first and second voltage pulses from the selected first wire to the second wire and from the selected second wire to the third wire at the second end of the cable under test” in combination with all elements of claim 24. 

Claims 22-23 & 26 are allowed because of at least due to their dependencies
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on 

Examiner: 	/Trung Nguyen/-Art 2866
			November 4, 2021.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858